UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7373


RANDOLPH A. WATTERSON,

                Plaintiff - Appellant,

          and

WILLIE C. GLASCOE,

                Plaintiff,

          v.

DUANE TERRELL, Assistant Superintendent at Marion Corr.
Inst.; MARCELLA FAIRCLOTH, Lieutenant at Marion Corr. Inst.;
CAPTAIN   COPENING,   at   Marion  Corr.   Inst.;   VIRGINIA
BROOKSHIRE, Mailroom Worker at Marion Corr. Inst.; NEWTON,
Assistant Unit Manager at Marion Prison; J. WASHBURN, Sgt at
Marion Prison,

                Defendants - Appellees,

          and

DERRICK E. FOX, Officer; BOONE, Officer,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:10-cv-00184-RJC)


Submitted:   February 23, 2012              Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Randolph A. Watterson, Appellant Pro Se.   Lisa Yvette Harper,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Randolph    A.    Watterson      appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Watterson v. Terrell, No. 1:10-cv-00184-RJC (W.D.N.C.

Sept. 30, 2011).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately      presented    in   the

materials       before    the    court   and    argument       would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                           3